DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10, 14, 15, 21-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergener (US 2016/0311094) in view of Hirabayashi (US 2015/0144365).
Regarding claim 9, Mergener discloses a hand-held power tool (Fig. 25 item 1500) comprising: 
a housing assembly supporting an electric motor having a rotor configured to rotate when the electric motor is supplied with power ([0037] discloses the electric motor, [0148] describes its use in the embodiment item 1500); 
an output spindle protruding from an output end of the housing assembly (Fig. 25 item 1510); 
([0144]); 
and a user interface configured to select one of a plurality of operation modes of the hand-held power tool ([0145]); 
wherein the control the power supplied to the electric motor based on phases of a fastening operation of the hand-held power tool; ([0148-0149] discloses control of power to control the speed of the motor
wherein the phases of the fastening operations of the hand-held power tool are selected from the group consisting of a continuous run phase and an impacting phase ([0149] discloses the change in phases); 
wherein the hand-held power tool further comprises a controller programmed to perform the steps of: 
(a) determine, using information provided from the user interface, a selected operation mode of the hand-held power tool ([0144-0146] discloses the selection of operation mode), 
(d) apply power to the electric motor based on the selected operation mode of the hand-held power tool and based on the determined phase of the fastening operation([0149-0155] discloses the different modes and phases affecting the operation).
Mergener further discloses the monitoring an impact mechanism to detect when the tool enters the impact mode ([0149]).Mergener is silent regarding (b) detect, using information obtained by at least a first sensor of the hand-held power tool, a sharp rise in current relative to a level of current that was being supplied to the electric motor during the continuous run phase, and by at least a second sensor of the hand-held power tool, a rotation speed of the electric motor
(c) determine the phase of the fastening operation in which the hand- held power tool is operating in based on the detected sharp rise in current and the rotational speed
However, Hirabayashi teaches detecting the current through a motor and indicating impact of the hammer when the current rises to higher than a normal amount ([0165-0169], indication of impacting is understood to be equivalent to the determining of phase.) as well as detecting the rotational speed of the motor to detect impacting in conjunction ([0176-0178] discloses the use of rotational speed, [0179] discloses the employ of a plurality of physical qualities to detect impact). Hirabayashi also teaches voltage detection to detect impact ([0172-0175]). The current detection is understood to be a sharp rise in current as it is a change in current to higher than a preset value. The advantage of utilizing the current, rotational motor speed, voltage, and a combination thereof is to detect a change in mode is to be able to detect a change in behavior of the tool– in other words, by use of a known technique to improve similar devices (methods, or products) in the same way. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the detection of the change in mode of Mergener with the detection methods of Hirabayashi.

Regarding claim 10 which depends on claim 9, Mergener in view of Hirabayashi further discloses the hand-held power tool of Claim 9, wherein the continuous run phase is characterized by a first rotational speed, continuous rotation, and low output torque until the output spindle experiences a threshold rotational resistance from a fastener being rotated by the hand-held power tool, wherein the impacting phase begins once the threshold rotational resistance from the fastener being rotated by the hand-held power tool occurs, and wherein the impacting phase is characterized by the output spindle experiencing intermittent rotations at a second rotational speed that is a lower speed than the first rotational speed, and is at a higher output torque (Mergener [0149] discloses the change in speed. This claim does not actively limit what the tool does. It only serves to further limit the phases the tool senses. The behavior of an impact tool experiencing the described behavior is well known as shown by prior art describing the behavior of impact wrenches, for example Chen (US 2015/0122521) describes this behavior which Mergener in view of Hirabayashi does detect).

Regarding claim 14 which depends on claim 9, Mergener in view of Hirabayashi further discloses the hand-held power tool of Claim 9, wherein the plurality of operation modes includes a reduced power (Mergener discloses the ability to adjust the preset speed of the power tool for when impact begins to occur [0149]).

Regarding claim 15 which depends on claim 21, Mergener in view of Hirabayashi further discloses the hand-held power tool of Claim 9, wherein applying power to the electric motor based on the selected operation mode of the hand-held power tool and based on the determined phase of the fastening operation includes: 
(iv) maintaining power to the electric motor operating for a predetermined amount of time after detection of the sharp rise in current during the impacting phase (Mergener [0155] impact timer mode)

Regarding claim 21 which depends on claim 9, Mergener in view of Hirabayashi discloses the hand-held power tool of Claim 9, wherein applying power to the electric motor based on the selected operation mode of the hand-held power tool and based on the determined phase of the fastening operation includes: 
(i) applying full power to the electric motor during the continuous run phase and the impacting phase when a first operation mode of the hand-held power tool is selected (Mergener [0148] high speed mode), 
(ii) applying full power to the electric motor during the continuous run phase when a second operation mode of the hand-held power tool is selected (Mergener [0149]), and 
(iii) applying reduced power to the electric motor during the impacting phase when the second operation mode of the hand-held power tool is selected (Mergener [0149]).

Regarding claim 22, Mergener in view of Hirabayashi further teaches the hand-held power tool of Claim 9, wherein the user interface includes a rotary knob coupled to the housing assembly, wherein each (Mergener [0145]).

Regarding claim 24 which depends on claim 22, Mergener in view of Hirabayashi further teaches the hand-held power tool of Claim 22, wherein the rotary knob is coupled to a rear portion of the housing assembly, wherein the rear portion is opposite the output end of the housing assembly (Fig. 26, the area of switches can be considered a rear portion that is opposite the output end located at Fig. 25 item 1510).

Regarding claim 25 which depends on claim 9, Mergener in view of Hirabayashi further teaches the hand-held power tool of Claim 9, wherein the controller is further configured to determine the phase of the fastening operation in which the handheld power tool is operating in based on a voltage of a battery used to supply power to the electric motor (Hirabayashi [0172-0175])..

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mergener (US 2016/0311094) in view of Hirabayashi (US 2015/0144365) further in view of Lange (US 5360072).

Regarding claim 23, Mergener in view of Hirabayashi is silent regarding the hand-held power tool of Claim 22, wherein the position of the rotary knob is conveyed to the controller via at least one Hall-effect sensor operably coupled with the hand-held power tool.
However, Lange teaches utilizing a Hall effect sensor to convey the position of a rotation of a key. The advantage of utilizing a hall effect sensor is to correctly identify the position of rotational movement of an object, in other words by use of a known technique to improve similar devices (methods, or products) in the same way. Therefore, it would have been obvious to somebody with ordinary skill in the art add a Hall effect sensor of Lange to detect the rotational position of the rotary knob of Mergener in view of Hirabayashi.


Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.
Applicant argues Mergener in view of Hirabayashi does not teach the use of current spike sensing and rotational speed to detect impacting. As noted above, Hirabayashi [0179] clearly states a employing a plurality of sensing is known.
See above regarding the rejection of new claims 22-25.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly note Shibata (US 2009/0308624) teaches an alternative location of a switch level understood to be a control or input switch).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731                                                                                                                                                                                                        
/GLORIA R WEEKS/Primary Examiner, Art Unit 3731